Citation Nr: 0115595	
Decision Date: 06/06/01    Archive Date: 06/13/01

DOCKET NO.  00-09 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of fracture of the right fifth metacarpal.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel

INTRODUCTION

The veteran had active military service from April 1954 to 
April 1956.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Houston Regional Office (RO) February 2000 rating decision 
which denied a compensable rating for the service-connected 
residuals of fracture of the right fifth finger.


FINDING OF FACT

The veteran's service-connected residuals of right little 
finger fracture are associated with deformity and constant 
pain, discomfort, weakness, reduced and painful motion, and 
functional impairment grasping and handling objects with the 
right hand; the disability requires intermittent medical 
treatment and therapy.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the veteran's favor, 
the criteria for a 10 percent rating for residuals of 
fracture of the right fifth metacarpal have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Codes 5156, 5227 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was enacted, providing new statutory requirements 
regarding notice to a veteran and his representative and 
specified duties to assist in the development of a claim.  On 
review of the claims folder, the Board finds that all 
required notice and development action specified in the new 
law have been complied with in this appeal.  Specifically, 
the April 2000 statement of the case, subsequent supplemental 
statements of the case, and April 2001 video conference 
hearing, provided the veteran and his representative, 
specifically satisfy the requirement at § 5103A of the new 
statute in that they clearly notify the veteran and his 
representative of the evidence necessary to substantiate his 
claim. 

The Board finds that the duty to assist provided under the 
amended § 5103A has been fulfilled as all the evidence and 
records identified by the veteran as plausibly relevant to 
his pending claim have been collected for review.  The Board 
is satisfied that the veteran has been adequately assisted in 
the development of his claim, and that there are no 
outstanding pertinent records which the RO has not obtained 
or attempted to obtain.  No further assistance is necessary 
to comply with the requirements of this new legislation or 
any other applicable rule or regulation regarding the 
development of the veteran's increased rating claim.

Under applicable criteria, disability ratings are determined 
by application of a schedule of ratings based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  VA has a duty to consider all 
regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2000), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Historically, service connection for residuals of fracture of 
the right fifth metacarpal was granted by RO rating decision 
in May 1956, and a noncompensable rating was assigned.  That 
decision was based on the veteran's service medical records 
and post service clinical evidence showing that he fractured 
that finger in February 1956, resulting in chronic disability 
with pain, discomfort, swelling, and stiffness.

On VA orthopedic examination in January 2000, the veteran 
reported he was right-handed and had recurrent aching of the 
right little finger with reduced motion, since his in-service 
fracture of the right fifth finger; he noted that he did not 
require any medical treatment since separation from service.  
On examination, rotation of the right little finger was 
"within normal limits," but full extension of the finger 
lacked 20 degrees at the proximal interphalangeal joint; he 
had "good" flexion with his pulp into his palm; his 
strength was "good" and sensation was "normal."  X-ray 
study of the right hand showed a deformity consistent with 
healed fracture of the right fifth metacarpal.  

VA medical records from May to October 2000 document 
treatment for symptoms and impairment involving the veteran's 
right little finger, consisting of pain, weakness, reduced 
and painful motion, discomfort, and functional impairment 
when grasping and handling objects with the right hand.  In 
October 2000, he sought plastic surgery consultation; on 
examination, he indicated that the right little finger was 
catching when he tried to put the right hand in his pocket; 
reportedly, he had pain when shaking hands, and was unable to 
abduct and adduct the little finger with the right hand off 
the table; there was no evidence of muscle atrophy, sensory 
loss, vascular impairment, or paresthesia, but clinical study 
showed mild sensory-motor peripheral neuropathy; the examiner 
did not have a recommendation for treatment.

At an April 2001 video conference hearing, the veteran 
testified that he had constant pain of the right little 
finger (averaging 2 on a scale 1 to 5, 5 being the most 
severe), discomfort, easy fatigability, difficulty grasping 
and handling objects with the right hand, and reduced and 
painful motion (he demonstrated that he was unable to touch 
the little finger to the palm of the hand), noting that the 
finger got in the way when he tried to put the right hand in 
his pocket.  He indicated that he received intermittent 
medical treatment and therapy for the disability and took 
pain medication, as needed.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain, supported by 
adequate pathology, evidenced by visible behavior of a 
veteran undertaking motion; weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors considered 
in rating residual disability include less movement than 
normal, more movement than normal, weakened movement, excess 
fatigability, pain on movement, swelling, deformity or 
atrophy from disuse or incoordination.  38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

In classifying the severity of ankylosis and limitation of 
motion of single digits and combinations of digits the 
following rule will be observed: with only one joint of a 
digit ankylosed or limited in its motion, the determination 
will be made on the basis of whether motion is possible to 
within 2 inches (5.1 cm) of the median transverse fold of the 
palm; when so possible, the rating will be for favorable 
ankylosis, otherwise unfavorable.  38 C.F.R. § 4.71a.

Where there is functional loss due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered.  DeLuca, 8 Vet. App. at 207-8.  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

Currently, the service-connected right little finger 
disability is rated under 38 C.F.R. § 4.71a, Code 5227, 
ankylosis of the ring or little finger, and a noncompensable 
rating is assigned.  Although the only available rating under 
that Code is 0 percent, if ankylosis of the pertinent finger 
is "extremely" unfavorable, the disability is to be rated 
as amputation under the pertinent diagnostic code.  

Under Code 5156, amputation of little finger without 
metacarpal resection, at proximal interphalangeal joint or 
proximal thereto, will be evaluated 10 percent disabling (for 
the little finger of either the major or minor hand).  If the 
amputation was with metacarpal resection (more than one half 
of the bone lost), a 20 percent evaluation will be assigned 
(again, whether it involves the little finger of the minor or 
major hand).

Based on the entire evidence of record, as discussed above, 
the Board finds that a 10 percent rating for the veteran's 
service-connected residuals of fracture of the right little 
finger is warranted.  The entirety of the evidence 
demonstrates that the disability is productive of pain, 
weakness, reduced and painful motion, and functional 
impairment grasping and handling objects with the right hand.  
On VA medical examination in January 2000, full extension of 
the right little finger was reduced by 20 degrees and, during 
plastic surgery consultation in October 2000 (as well as at 
the April 2001 video conference hearing), it was indicated 
that he was unable to abduct and adduct the finger when the 
right hand was off a table.  Overall, on consideration of 
both subjective complaints of pain and functional impairment, 
consistent with 38 C.F.R. §§ 4.40 and 4.45, and objective 
evidence documenting deformity of the right little finger, 
the Board is of the opinion that the rating criteria for a 10 
percent rating, but no more, have been met.  Although there 
is no evidence of muscle atrophy or vascular impairment, 
based on evidence of constant pain and functional impairment, 
the service-connected right little finger disability is 
consistent with evidence of extremely unfavorable ankylosis 
which, as provided by Code 5227, is to be rated as amputation 
under Code 5156; as discussed above, amputation without 
metacarpal resection, proximal interphalangeal joint or 
proximal thereto will be evaluated 10 percent disabling.  



	(CONTINUED ON NEXT PAGE)



ORDER

A 10 percent rating for residuals of fracture of the right 
fifth metacarpal is granted, subject to the law and 
regulations governing the payment of monetary awards.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 


